                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

In re:                                                                               Chapter 7

RICHARD WILLIAM SOBIECK,                                                     BKY No. 13-50092 - RJK

                                   Debtor.
_______________________________________________________________________________

                       NOTICE OF WITHDRAWAL OF MOTION
_______________________________________________________________________________

TO:      The United States Trustee, all creditors and other parties in interest.

         On May 27, 2021, the Trustee filed a Motion Objecting to Debtor’s claim of a 11 U.S.C.
§522(d)(1) homestead exemption in real property located at 421 Aspen Street North, Royalton, MN
56373. See Docket No. 32. Debtor has now filed Amended Schedules changing his claim of exemption
in the real property located at 421 Aspen Street North, Royalton, MN 56373, from 11 U.S.C. §522(d)(1)
to 11 U.S.C. §522 (d)(5). Accordingly, Trustee hereby withdraws his Motion (Doc. No. 32) and requests
that the hearing scheduled for June 21, 2021 be stricken from the Court calendar.

Dated: June 9, 2021                                  /e/ J. Richard Stermer
                                                   J. Richard Stermer, Trustee
                                                   102 Parkway Drive, P.O. Box 514
                                                   Montevideo, MN 56265
                                                   Phone: (320) 269-6491
                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA

In re:                                                                                      Chapter 7

RICHARD WILLIAM SOBIECK,                                                         BKY No. 13-50092

                                 Debtor.


                              UNSWORN CERTIFICATE OF SERVICE


I, Jacquelyn K. Eggers, of the law office of J. Richard Stermer, attorney licensed to practice law in this
Court, with office address of 102 Parkway Drive, P.O. Box 514, Montevideo, MN 56265, declare under
penalty of perjury that on June 9, 2021, I served copies of the foregoing NOTICE OF WITHDRAWAL
OF MOTION on each entity named below via CM/ECF:


Wesley W. Scott on behalf of Debtor                       US Trustee
wscott@kainscott.com                                      ustpregion12.mn.ecf@usdoj.gov



and by first class U.S. Mail on the Debtor:

Richard William Sobieck
421 Aspen Street North
Royalton, MN 56373




Executed on: June 9, 2021                                 Signed: /e/ Jacquelyn K. Eggers

                                                                  STERMER & SELLNER, CHTD.
                                                                  J. Richard Stermer,  ID # 216811
                                                                  P.O. Box 514
                                                                  Montevideo, MN 56265
                                                                  (320) 269-6491
